Wheeler, J.
The oath administered to the foreman of the grand jury, is not set out in the record ; nor was it necessary. The record recites that the foreman came forward, together with his fellow jurors, and that they-“were duly sworn as the law prescribes.” This was all the • evidence of the swearing of the jurors which the record need contain. Where the record states that the jurors were duly sworn, the presumption is that the proper oath was administered. (Pierce v. The State, 12 Tex. 210 ; 10 Id. 288.)
The remaining ground of the motion is not supported by the record.
We are of opinion that the Court erred in quashing the in*559dictment; for which the judgment must be reversed and the case remanded.
Reversed and remanded.